Title: From George Washington to George William Fairfax, 17 July 1763
From: Washington, George
To: Fairfax, George William



Dear Sir,
Mount Vernon 17th July 1763.

We were a good deal disappointed in the promised Visit—A constant Watch was kept untill the accustomed Bell gave the signal for Dinner, and said it was time to look no more—We do not readily comprehend the cause of the disappointment, but as Water seems not to be the Element favourable to our wishes,

we hope you will no longer trust to so uncertain a conveyance, but give us the pleasure of securing a visit at the next appointment—I am ⟨in⟩ a necessity of going to Fredericksburg early in next Week (i.e. about the 26th) for a Weeks stay, to which place if you have any commds I shoud be glad to execute them—Our Compliments—I mean Mrs Green’s, he is at Church, Mr & Mrs Fairfax’s and Mrs Washington’s, are tendered along with those of Sir Yr Most Obedt Hble Servt

Go: Washington

